
	
		II
		110th CONGRESS
		2d Session
		S. 3706
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part D of title IV of the Social Security Act to
		  prohibit States from charging child support recipients for the collection of
		  child support.
	
	
		1.Short titleThis Act may be cited as the
			 Elimination of the Single Parent Tax
			 Act of 2008.
		2.Prohibition on
			 States from charging child support recipients for the collection of child
			 supportSection 454(6)(B)(ii)
			 of the Social Security Act (42 U.S.C. 654(6)(B)(ii)) is amended—
			(1)by striking
			 retained by the State from support collected on behalf of the individual
			 (but not from the first $500 so collected), paid by the individual applying for
			 the services,; and
			(2)by striking the
			 comma after absent parent.
			3.Conforming
			 amendmentsSection 457(a)(4)
			 of the Social Security Act (42 U.S.C. 657(a)(4)), as amended by section 7301 of
			 the Deficit Reduction Act of 2005, is amended—
			(1)by striking
			 the portion of; and
			(2)by striking
			 that remains after withholding any fee pursuant to section
			 454(6)(B)(ii).
			4.Effective
			 date
			(a)In
			 generalExcept as otherwise provided in subsection (b), each
			 amendment made by this Act to part D of title IV of the Social Security Act
			 shall take effect on October 1, 2009, and shall apply to payments under such
			 part for quarters beginning on or after such date.
			(b)Delay permitted
			 if State legislation required
				(1)In
			 generalUntil the date described in paragraph (2), a qualified
			 State plan shall not be regarded as failing to comply with part D of title IV
			 of the Social Security Act, solely by reason of the plan failing to comply with
			 the additional requirements imposed by reason of this Act.
				(2)Date
			 described
					(A)In
			 generalThe date described in this paragraph is the first day of
			 the first calendar quarter that begins after the close of the first regular
			 session of the State legislature that ends after the effective date of this
			 Act.
					(B)Special
			 ruleFor purposes of subparagraph (A), in the case of a State
			 that has a 2-year legislative session, each year of the session if deemed to be
			 a separate regular session of the State legislature.
					(3)Qualified State
			 planIn paragraph (1), the term qualified State
			 plan means a State plan, approved under part D of title IV of the
			 Social Security Act, which the Secretary of Health and Human Services
			 determines will require State legislature (other than legislation appropriating
			 funds) in order for the plan to meet the additional requirements imposed by
			 reason of this Act.
				
